DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R4, R5 and R6 as hydrogen and/or the hydrocarbon chains as set forth in, for example, [0049] of the specification as filed, does not reasonably provide enablement for every and all potential combinations of R4, R5 and R6 as any C1-C50 hydrocarbon chain as would be encompassed by the present claim language.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. [0016] of the specification as filed defines a “hydrocarbon chain” as branched, unbranched, non-cyclic and/or cyclic, as well as wherein it may be substituted or unsubstituted and/or saturated or unsaturated wherein [0020] further describes wherein substituted groups are those that include any one or more functional groups in addition to the hydrocarbon groups described.  The specification does not positively identify and/or specify examples of functional groups that may be included with the hydrocarbon groups, however, and, as such, fails to at least enable R4, R5 and R6 for every potential C1-C50 hydrocarbon group that could thereby be encompassed by the language of “any C1 to C50 hydrocarbon chain” as well as the broad recitation of “a” C1 to C50 chain since the amount of potential substitutions and types of such substitutions on such hydrocarbon chains would appear endless and there is no direction as to how such would affect the composition instantly disclosed and/or provide for the ultimate results desired therewith.
The Examiner notes, Applicant describes a specific hydrate inhibitor compound in [0049].  Such a structure is considered enabled by the specification as filed.
The Examiner also acknowledges Applicant’s descriptions of R4 and R5 as a C1 to C50 hydrocarbon chain resulting from a reaction between an acrylate or methacrylate and an amine selected from a Markush group thereof.  Such chains for R4 and R5 may also be considered enabled pursuant to Applicant’s response to this rejection.  
However, the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims - because the current claims encompass R4 as any C1 to C50 hydrocarbon chain and R5 and R6 as “a” C1 to C50 chain, wherein the specification as filed describes such may include substitutions and functional groups, without defining any specifics for such.  As such, it is not clear if any and all potential C1 to C50 hydrocarbon groups that may or may not include any and all possible functional substituent groups that exist used in any and all combinations would be capable of forming the compound as instantly claimed and/or acting in the manner and for the purpose as instantly described by Applicant.
The level of predictability in the art - because, although in theory different combinations of hydrocarbon chains for R4, R5 and R6 may be capable of forming a compound, it is unclear if all such potential combinations as would be provided for by the instant claim language, i.e., including any and all substitutions and functional groups included in any combination of substituted C1 to C50 hydrocarbon chains, would indeed produce a stable compound capable of use within the context of the invention as described.
The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for choosing specific combinations of C1 to C50 hydrocarbons for R4, R5 and R6 and any measures which may be taken and/or considered when substituents and/or functional groups are included therewith.  Nor does Applicant specify suitable functional groups and/or substituents that may be included.
The existence of working examples - because Applicant only describes one specific example of a hydrate inhibitor compound in [0049] of the specification as filed and no functional groups and substituents are included therein.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - because Applicant does not identify any suitable functional groups and/or what carbons and/or position of the hydrocarbon chain may be substituted for any of R4, R5 or R6.  It is not clear whether all potential combinations of any and all known functional group substituents would be capable of producing a stable compound and/or functioning in a manner consistent with that which is intended.  Therefore the quantity of experimentation for any C1-C50 hyrocarbon chain is potentially infinite.
Therefore, there exists a Scope of Enablement deficiency for the current claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation "the fluid component" in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim since ‘a fluid component’ was not claimed in claim 7, upon which claim 8 depends; tather ‘a liquid component’ was claimed therein.
Claim 16, along with claims 17-18, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 16 recites “wherein R4 is selected from the group consisting of hydrogen and any C1 to C50 hydrocarbon chain.”  It then recites “wherein each of R4 and R5 is a C1 to C50 hydrocarbon chain resulting from a reaction between an acrylate or a methacrylate and an amine.”  As such, it is unclear if Applicant is attempting to limit R4 to the C1 to C50 hydrocarbon chain, and, more specifically one that is a reaction product as claimed, or, if Applicant is attempting to require if R4 is the C1 to C50 hydrocarbon, then it is the reaction product claimed, as an alternative to the hydrogen that is claimed.  Clarification is required.
Claim 16 recites “wherein each of R5 and R6 is independently selected from the group consisting of hydrogen and a C1 to C50 hydrocarbon chain.”  It then recites “wherein each of R4 and R5 is a C1 to C50 hydrocarbon chain resulting from a reaction between an acrylate or a methacrylate and an amine.”  As such, it is unclear if Applicant is attempting to limit R5 to the C1 to C50 hydrocarbon chain, and, more specifically one that is a reaction product as claimed, or, if Applicant is attempting to require if R5 is the C1 to C50 hydrocarbon, then it is the reaction product claimed, as an alternative to the hydrogen that is claimed.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. (WO 2017/184113 – cited and provided by Applicant with parent application 16/753213 IDS filed 04/02/20).
With respect to independent claims 1, 7 and 16, Lan et al. discloses a hydrate inhibitor composition comprising at least one compound having the structural formula as claimed 
wherein R1, R2, and R3 are independently a C1-C6 hydrocarbon chain (p. 4, l. 3-34; p. 8, l. 24-30),
wherein R4 is selected from the group consisting of hydrogen and any C1 to C50 hydrocarbon chain (p. 4, l. 3-34; p. 8, l. 24-30), 
wherein each of R5 and R6 is independently a C1-C6 hydrocarbon chain (p. 4, l. 3-34; p. 8, l. 24-30),
wherein X- and Y- are counter anions (p. 8, l. 11-14 and 28-29), and
wherein each of a and b is independently an integer from 1 to 10 (p. 8, l. 29-30).
Lan et al. discloses the structure according to the formula below:

    PNG
    media_image1.png
    456
    1074
    media_image1.png
    Greyscale

The Examiner notes, the portions enclosed within the rectangles correspond to components of the structural formula instantly claimed; the left rectangle above corresponds to the left cation of the instant structure, i.e., R1-R3 of Lan et al. correspond to instantly claimed R4-R6 and X- of Lan et al. corresponds to instantly claimed Y-.  The right rectangle above corresponds to the remainder of the instantly claimed structure, wherein R1-R3 of Lan et al. correspond to instantly claimed R1-R3, Y- corresponds to instantly claimed X- and a and b of Lan et al. correspond to instantly claimed a and b.  It is noted, the term “having” has been interpreted as open terminology, thereby allowing the inclusion of other components in addition to those recited.  See Lampi Corp. v. American Power Products Inc., 228 F. 3d 1365, 1376, 56 USPQ2d, 1445, 1453 (Fed. Cir. 2000).  For example, in Regents of the Univ. of Cal. V. Eli Lilly & Co., 119 F. 3d 1559, 1573, 43 USPQ2d 1398, 1410 (Fed. Cir. 1997), it was determined in the context of a cDNA having a sequence coding for human PI, the term “having” still permitted inclusion of other moieties.  As such, it is the position of the Office that Lan et al. provides for at least one compound having the structural formula instantly claimed.  
With regard to the additional element of independent claim 7 of a liquid component, Lan et al. discloses a liquid component (abstract; p. 2, l. 32-p. 3, l. 4; p. 9, l. 18-19; p. 10, l. 16-28).
With regard to the additional element of independent claim 16, Lan et al. discloses a solvent selected from the group as claimed (p. 10, l. 16-28), as well as wherein X- and Y- are selected from the group as claimed (p. 8, l. 15-18; claim 2).
With respect to dependent claims 2 and 12, Lan et al. discloses wherein X- and Y- are selected from the group as claimed (p. 8, l. 15-18; claim 2).
With respect to dependent claims 3, 4, 13, 14 and 17, Lan et al. discloses wherein each of R4 and R5 is a C1 to C50 hydrocarbon chain resulting from a reaction between an acrylate or a methylacrylate and an amine as claimed (p. 6, l. 21-p. 7, l. 3; p. 7, l. 19-p. 8, l. 20; claim 10).
With respect to dependent claims 5 and 11, Lan et al. discloses the solvent selected from the group as claimed (p. 10, l. 16-28
With respect to dependent claims 6, 15 and 18, Lan et al. discloses wherein the at least one compound is a reaction product of a reaction as claimed (p. 6, l. 21-p. 7, l. 3; p. 7, l. 19-p. 8, l. 20; claim 10).
With respect to dependent claim 8, Lan et al. discloses wherein the fluid comprises at least one component as claimed (abstract; p. 2, l. 32-p. 3, l. 13; p. 9, l. 18-19; p. 10, l. 16-28).
With respect to dependent claim 9, Lan et al. discloses wherein the fluid comprises water and has a water cut of up to 80% (p. 11, l. 1-18).
With respect to dependent claim 10, Lan et al. discloses wherein the fluid comprises water and the hydrate inhibitor composition is present in an amount such that the compound is present in the fluid in an amount from 0.1% to about 10% by volume based on the water cut of the fluid (p. 10, l. 25-28).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,808,163 (‘163 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because ’163 fully encompasses the instantly claimed hydrate inhibitor composition having the structural formula as claimed, wherein the portions enclosed within the rectangles correspond to components of the structural formula instantly claimed; the left rectangle below corresponds to the left cation of the instant structure, i.e., R1-R3 of ‘163 correspond to instantly claimed R4-R6 and X- of ‘163  corresponds to instantly claimed Y-.  The right rectangle below corresponds to the remainder of the instantly claimed structure, wherein R1-R3 of ‘163 correspond to instantly claimed R1-R3, Y- corresponds to instantly claimed X- and a and b of ‘163 correspond to instantly claimed a and b.  As such, the method as instantly claimed is fully encompassed by that which was previously patented in ‘163.

    PNG
    media_image1.png
    456
    1074
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2001048851 discloses a compound having a structure corresponding to that which is instantly claimed.
US 3,097,211 disclsoes quaternary ammonium salts having halide ions. 
US 2005/0081432 discloses methods for inhibiting hydrate blockages in oil and gas pipelines using amide compounds having a structure that incorporates one cation and anion entity.  
US 2012/0161070 discloses methods of inhibiting the formation of hydrate agglomerates in oil and gas pipelines, wherein the structure incorporates one cation and anion entity.
US 2004/0163306 discloses hydrate inhibitors having a single cation/anion entity within the structure thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
10/20/22